



NOTE MODIFICATION AGREEMENT
This NOTE MODIFICATION AGREEMENT (this “Agreement”) is made and entered into as
of November 22, 2019, by and among Sonic Foundry, Inc., a Maryland corporation
(the “Company”) and Mark Burish, an individual (the “Noteholder”), with
reference to the following facts:
A. On February 28, 2019, the Company entered into a Note Purchase Agreement (the
"Note Purchase Agreement") with the Noteholder. The terms and conditions of the
Note Purchase Agreement were authorized and approved by the Company's Special
Committee of Disinterested and Independent Directors.
B. The Note Purchase Agreement provided for subordinated secured promissory
notes in an aggregate original principal amount of up to $5,000,000. Pursuant to
the Note Purchase Agreement, the Noteholder acquired from the Company (a) on
each of January 4, 2019, January 31, 2019, and February 14, 2019, promissory
notes, each in an aggregate principal amount of $3,000,000 (the "Initial Notes")
and (b) on each of March 13, 2019, and April 4, 2019 promissory notes, each in
an aggregate principal amount of $1,000,000 (the "Additional Notes" and together
with the Initial Notes, collectively, the "Existing Notes").
C. The Existing Notes accrue interest at the variable per annum rate equal to
the Prime Rate (as defined) plus four percent (4.00%). The outstanding principal
balance of the Existing Notes, plus all unpaid accrued interest, plus all
outstanding and unpaid obligations, are due and payable on February 28, 2024
(the "Maturity Date"). Pursuant to the terms of the Existing Notes, (i)
principal installments of $100,000 are payable on the last day of each month end
beginning with the month ending August 31, 2020 and continuing through the
Maturity Date, and (ii) accrued interest payments are payable on the last day of
each month.
D. Accrued interest on the Existing Notes was paid through and including the
payment due on March 31, 2019, but has not been paid since that date.
E. The Company and the Noteholder desire to modify the terms of the Existing
Notes by deferring all interest payments due at the end of each calendar month
beginning April 30, 2019 and continuing through and including July 31, 2020, in
an amount which will be determined based on the variable interest rate on the
Existing Notes (the “Deferred Interest Amount”).
F. The Company and the Noteholder agree that the Deferred Interest Amount shall
be added to the principal amount due on the Existing Notes and shall be paid on
the Maturity Date.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:
SECTION 1. Paragraph (c) of Section 3.1 of the Note Purchase Agreement, as
incorporated in Section 2 of the Existing Notes, is hereby amended to add the
following provision at the end of such paragraph:
“Notwithstanding the foregoing, accrued interest shall not be due or payable at
the end of all months beginning April 30, 2019 and continuing through and
including July 31, 2020. In lieu thereof, the amounts deferred and unpaid from
payments due each calendar month beginning April 30, 2019 and continuing through
and including July 31, 2020, in an amount which will be determined based on the
variable interest rate on the Existing Notes (the “Deferred Interest Amount”)
shall be added to the principal due and shall be payable on the maturity of the
Notes, whether by acceleration or otherwise. Beginning August 31, 2020, accrued
interest shall be payable on the last day of each calendar month.”
SECTION 2. The Company hereby represents and warrants to Noteholder as follows:
(a) Incorporation. The Company is a corporation duly organized and validly
existing and in good standing under the laws of State of Maryland.
(b) Authorization. All corporate action on the part of the Company, its officers
and directors necessary for the authorization, execution, delivery and
performance of all obligations of the Company under this Agreement has been
taken, and this Agreement constitutes a binding and enforceable obligation of
the Company.


SECTION 3. The Noteholder hereby reaffirms each of the representations and
warranties made him in Article 7 of the Note Purchase Agreement entered into by
him in connection with the purchase of the Existing Notes. The Noteholder hereby
waives any default arising out of the Company’s failure to be accrued interest
on the Existing Notes as set forth in Recital E.


SECTION 4.





--------------------------------------------------------------------------------







a) This Agreement shall be governed by the internal laws of the State of
Maryland, without     regard to conflict-of-law principles.
(b) This Agreement constitutes the sole understanding of the parties with
respect to the subject matter hereof.
(c) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which together
shall constitute one and the same instrument.
(d) Except as amended hereby, each Existing Note shall remain in full force and
effect in accordance with its terms.
(e) Nothing in this Agreement shall effect or alter any of the terms or
conditions of that certain Subordination Agreement entered into by the
Noteholder with the Company and Partners for Growth V, L.P., which Subordination
Agreement shall remain in full force and affect in accordance with its terms.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first indicated above.
 
 
 
 
 
SONIC FOUNDRY, INC.,
 
 
By:
 
 /s/ Michael Norregaard
 
 
Name:
Michael Norregaard
 
 
Title:
Chief Executive Officer

 
 
 
 
Mark Burish
 
 
By:
 
 /s/ Mark Burish
 
 
 
 



 







